 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   ERNEST JIM CHOI,                          )   No. CV 20-00146 PSG (FFM)
                                               )
11                       Petitioner,           )   ORDER RE SUMMARY DISMISSAL
                                               )   OF ACTION WITHOUT PREJUDICE
12         v.                                  )
                                               )
13   R. NDOH,                                  )
                                               )
14                       Respondents.          )
                                               )
15                                             )
16         On January 2, 2020, petitioner Ernest Jim Choi (“Petitioner”) filed a Petition for
17   Writ of Habeas Corpus by a Person in State Custody (“Petition”). The Petition attacks
18   Petitioner’s December 12, 2018, convictions for criminal threats (Cal. Penal Code §
19   422(a)) and stalking (Cal. Penal Code § 646.9(a)). The Petition alleges that sections
20   422(a) and 646.9(a) are unconstitutionally vague, violate the due process guaranteed
21   under the Fifth and Fourteenth Amendments, and create arbitrary and discriminatory
22   enforcement of law in violation of the Equal Protection Clause of the Fourteenth
23   Amendment. (Petition at ¶ 12.) However, Petitioner admits that his claims have not been
24   disposed of on the merits by the California Court of Appeal or the California Supreme
25   Court. Petitioner alleges that he has filed, but has not yet received a decision on, a direct
26   appeal in the California Court of Appeal, Second District (Case No. B301093), and
27   habeas petitions in both the California Court of Appeal (Case No. B301073) and the
28
 1   California Supreme Court (Case No. S258313) with respect to his claims. (Petition at ¶¶
 2   9, 11.)
 3         Because none of Petitioner’s claims have been disposed of on the merits by the
 4   California Supreme Court, all of his claims are unexhausted. O’Sullivan v. Boerckel, 526
 5   U.S. 838, 845 (1999) (reiterating that exhaustion requires that a petitioner’s contentions
 6   be fairly presented to the state courts and be disposed of on the merits by the highest
 7   court of the state). Generally, a federal court will not entertain a habeas corpus petition
 8   unless the petitioner has exhausted the available state judicial remedies on every ground
 9   presented in the petition. 28 U.S.C. § 2254(b)(1); Rose v. Lundy, 455 U.S. 509, 518-22
10   (1982). A federal court may raise the failure to exhaust sua sponte and may summarily
11   dismiss on that ground. See Stone v. San Francisco, 968 F.2d 850, 856 (9th Cir. 1992);
12   Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir. 1981) (per curiam).
13         Summary dismissal of the Petition is appropriate here. See Coleman v. Thompson,
14   501 U.S. 722, 731 (1991) (“[A] state prisoner’s federal habeas petition should be
15   dismissed if the prisoner has not exhausted available state remedies as to any of his
16   federal claims.” (citations omitted)). Ordinarily, the Court would afford Petitioner an
17   opportunity to demonstrate that he is entitled to a stay of these proceedings while he
18   exhausts his state court remedies. Rhines v. Weber, 544 U.S. 269, 278 (2005); Mena v.
19   Long, 813 F.3d 907, 912 (9th Cir. 2016). In this case, however, the Court finds that
20   simply dismissing this case is less of a threat to Petitioner’s chances of presenting his
21   claims in federal court. Under 28 U.S.C. §§ 2244(d)(1)(A), Petitioner must challenge his
22   convictions within one year after they become final. Petitioner’s convictions have not yet
23   become final because his direct appeal is still pending in the California Court of Appeal.
24   Because the one-year limitations period has not yet commenced, the Court will not ask
25   Petitioner to spend valuable time attempting to demonstrate that he is entitled to a stay
26   when that time could be better spent pursuing exhaustion.
27         Moreover, a stay does not appear necessary in order to preserve Petitioner’s ability
28   to bring his claims in federal court. Because the limitations period has not yet

                                                   2
 1   commenced, Petitioner is not in danger of running afoul of the one-year limitations
 2   period anytime soon. Petitioner is particularly unlikely to run afoul of the limitations
 3   period because the petitions filed in state court would likely toll the limitations period.
 4   See 28 U.S.C. § 2244(d)(2) (one-year limitations period statutorily tolled during
 5   pendency of properly filed state habeas petition). Put simply, the expiration of the
 6   limitations period is far from imminent.
 7         In sum, the Petition is subject to dismissal because it consists entirely of
 8   unexhausted claims. Additionally, the Court declines to extend to Petitioner the
 9   opportunity to stay these proceedings because the time Petitioner would spend pursuing
10   that unnecessary course of action instead of pursuing exhaustion could ultimately
11   jeopardize Petitioner’s ability to challenge his conviction in federal court.
12         IT IS THEREFORE ORDERED that this action be summarily dismissed without
13   prejudice, pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United
14   States District Courts.
15         LET JUDGEMENT BE ENTERED ACCORDINGLY.
16

17   Dated: January 15, 2020
                                                            __
                                                             ____________________
                                                          ___________________________
18
                                                              PHILIP S.
                                                              PHILIP  S GUTIERREZ
19                                                          United States District Judge
20   Presented by:

21          /S/ FREDERICK F. MUMM
              FREDERICK F. MUMM
22         United States Magistrate Judge
23

24

25

26

27

28


                                                   3
